United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2381
                                   ___________

Sonya Haas,                             *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Kelly Services, Inc.,                   *
                                        *
              Appellee.                 *
                                   ___________

                             Submitted: January 11, 2005
                                Filed: May 26, 2005
                                 ___________

Before MELLOY, SMITH, and COLLOTON, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

      Sonya Haas filed this claim for age discrimination and retaliation after she was
terminated from her job with Kelly Services, Inc. ("Kelly"). Haas now appeals
summary judgment in favor of Kelly. We affirm summary judgment as to the age-
discrimination claim, but reverse summary judgment on the claim for retaliation.

                                I. Background
      Haas began working with Kelly in 1997. Initially, Kelly hired Haas as a key
account manager, but over time promoted her to the position of sales manager. In
2001, Haas was promoted to branch manager, where she had management and sales
responsibilities. Diann Wessel ("Wessel") assumed the duties of district manager of
the Kansas City district in or about 2001. Barbara Schuster ("Schuster") was later
hired in the Kansas City office. According to Haas, Schuster's transfer had the
practical effect of demoting Haas. Prior to Schuster's arrival, Haas reported directly
to Wessel and attended all management committee meetings. Schuster assumed the
branch office management role previously performed by Haas and became Haas's
direct supervisor.

       In support of her claim of age discrimination, Haas cites various written
communications between Schuster and Kelly management that Haas believes
indicated a plan to terminate her. Haas maintains that Schuster created tension
associated with Haas's age almost immediately after Schuster's transfer to Kansas
City. Specifically, Haas cites a note Schuster wrote and placed in Haas's file after
Haas complimented Schuster on her clothing. The note read that Haas suggested
Schuster should go to a sales call "in one of . . . [her] short skirts." Haas also accuses
Schuster of creating new sales guidelines applicable only to Haas. In early January
2002, Schuster created a document entitled "Sales Team activity and documentation
guidelines—Kansas City" ("the New Guidelines"). According to Haas, the New
Guidelines were not approved by Kelly's corporate office and the New Guidelines
only applied to the Kansas City office. In addition, the only employee subject to the
New Guidelines, other than Schuster herself, was Haas. Haas maintains that she was
a sales manager at the time the New Guidelines were created, but under the New
Guidelines Haas was treated as though she held the lesser position of key account
manager. The New Guidelines also required Haas to have $1 million in new revenue
in 2002. Haas characterized this revenue goal as unrealistic.

       On January 16, 2002, only eleven business days after the New Guidelines took
effect, Schuster contacted Kelly's human resources department regarding placing
Haas on a performance improvement plan ("PIP"). According to Kelly's policy, the
purpose of a PIP was to provide an underperforming employee with a genuine

                                           -2-
opportunity to improve and continue employment. On January 18, 2002, Kelly's
human resources manager, Laura Lanway ("Lanway"), provided Schuster with two
documents: a PIP template and a sample wording template. The PIP usually contained
a sample memo from manager to employee explaining the performance counseling
and a performance improvement action plan ("Action Plan"). The Action Plan is an
important component of the PIP process so that the employee knows "what the plan
of action is to meet performance standards, change behavior or achieve desired
results."

       On January 28, 2002, Wessel sent Schuster the following e-mail regarding
Haas's PIP: "Terry [Moskus, Wessel's supervisor,] is going over to tell Laura
[Lanway] to call us before she leaves today. She wants [the PIP delivered to Haas]
today. It will help us in making the necessary staffing reductions." According to Haas,
this e-mail was at odds with Kelly's policy of providing an allegedly underperforming
employee a genuine opportunity to improve and is evidence that Haas was being set
up for termination. Moreover, according to Haas, the January 28, 2002 PIP drafted
by Schuster for Haas was not in compliance with Kelly's policies.

      Haas responded in writing to the PIP on February 8, 2002. In that response,
Haas raised her concerns of age discrimination and stated:

      [T]he way in which these issues have been raised, and the unfair 'spin'
      you have put on the facts, lead me to suspect I am being 'setup' for a
      termination. I wonder whether our age difference causes you to be
      uncomfortable with me, and makes direct communication difficult for
      you. You told me this was not a 'write-up' but the last 6 paragraphs of
      your memo look like they were cut and pasted out of a Human
      Resources manual. You reference a 'program' and 'performance
      objectives' but nothing is specified or laid out in detail. If I am being put
      on some sort of 'probation,' I believe my years of experience and
      commitment to Kelly entitles me to a clear explanation of what is going
      on with my employment. I have only 7 months left before I vest in my

                                          -3-
      retirement; it is extremely important to me that I be given a fair
      opportunity to correct any perceived problems. I look forward to
      following up with you and having a candid conversation about these
      issues in person.

No one at Kelly responded to Haas's memorandum. However, the PIP itself set up a
follow-up review date for February 28, 2002.

       Because she received the PIP, Haas was not eligible for a fourth quarter bonus,
as Kelly's bonus policy states: "Employees on leave of absence or on counseling as
of the date the bonus is paid are not eligible to receive that bonus payment."
According to Haas, Cari Williams, a customer service employee under 30 years of
age, received a bonus even though she was ineligible for a bonus because she was on
maternity leave.

      On February 20, 2002, Haas wrote a letter to Wessel, which stated:

      I have spent some time investigating my legal rights, and have come to
      understand that it is unlawful for Kelly to take adverse action against me
      because of (1) my age or (2) to avoid my retirement vesting that will
      occur upon my five year anniversary in September 2002. I believe that
      both of these motivations may underlie the way I am being treated.
      Unfortunately, I was told this morning by Elsa Sanders that Kelly has no
      employee handbook, and that employee concerns are handled on a 'case
      by case basis.' I do not know where to direct my complaint, but have
      decided to copy Ms. Lanway in Human Resources to make sure my
      concerns are taken seriously. At your earliest convenience please
      provide a response in writing to both this memo, and the one I provided
      on February 8.

       Kelly's human resources managers admit that this memorandum contained a
direct and protected complaint of age discrimination. Wessel received Haas's
complaint of age discrimination on Thursday, February 21, 2002. On the same day

                                         -4-
she received Haas's complaint, Wessel sent the following e-mail to Kelly's director
of human resources, Craig Boerman: "Since Laura [Lanway] is traveling I sent a fax
copy to you of a letter received from Sonya Haas today. I'd like to schedule a
conference call with you and Barbara [Schuster] to discuss [the] next steps regarding
Sonya's continued employment." The discussion regarding Haas's continued
employment did not occur until the next day. Haas was directed to meet with Schuster
and Wessel on the afternoon of Thursday, February 21, 2002. In that meeting, Wessel
informed Haas of Kelly's age discrimination policy. Wessel also told Haas that
"things did not look good for the 28th," the date she was to have a follow-up meeting
to discuss her PIP. According to Haas, after the meeting on February 21, 2002,
Schuster suggested that Haas should quit. Haas reportedly told Schuster that she had
no intention of quitting.

       On February 22, 2002, Haas reported to work, but then left in order to make
sales calls. According to Haas, she had a doctor's appointment scheduled for 1:00
p.m. that afternoon and thus made sales calls for several hours before then. Haas
returned a call from Schuster just before 1:00 p.m. and Schuster informed Haas that
her doctor left a message stating that the doctor would not be available until later in
the afternoon. Haas informed Schuster that she was already at the doctor's office, and
that she would try to stay to see whether one of the nurse practitioners could see her.
Haas's visit with the doctor concluded around 3:00 p.m. Haas then called the office,
but neither Schuster nor Wessel answered. According to Haas, she left a message
explaining that she was not feeling well and would take the remainder of the
afternoon off as sick time. Haas received a message from Schuster on her home
answering machine requesting that she return to the office before 5:00 p.m. Because
it was already after 5:00 p.m. when Haas received the message, Haas did not return
to the district office, nor did she attempt to call the office. Haas does not account for
the two hour period between when she left the doctor's office and when she listened
to the voice mail message at her home.



                                          -5-
        Kelly's human resources representative, Elsa Verrier ("Verrier"), spoke with
Wessel and Schuster on February 22. Wessel and Schuster told Verrier that Haas had
left the office without leaving contact information and that Schuster and Wessel had
tried to contact her several times. The parties dispute the timing of the phone call with
Verrier. According to Haas, Wessel and Schuster failed to inform Verrier that Haas
had, in fact, returned her manager's phone calls. Verrier instructed them to first have
a conversation with Haas and determine whether she had a legitimate reason for
leaving the office. Only if Haas did not have a legitimate explanation for her
whereabouts would Verrier give authority to terminate Haas.

        On Saturday, February 23, 2002, Haas faxed a memo to Lanway that stated, in
part:

        Something very wrong is going on here, and I need some help and
        guidance from you, or someone else in the Human Resources
        [d]epartment. First, it is obvious that Diann [Wessel] and Barbara
        [Schuster] are using the fact that I have made an HR complaint as a
        reason to fire me. I honestly believe that illegitimate reasons were
        behind the performance memo Barbara [Schuster] sent me on January
        28, and now I am being punished for trying to raise these issues in my
        two recent memos. Even though Elsa Sanders [Verrier] told me there
        was no policy manual for employees, and that situations are handled on
        a 'case by case' basis, there must be some Kelly policy which protects
        employees who are trying to bring their concerns to the attention of
        management. Finally, I need to reiterate my concerns about age
        discrimination that I raised in my earlier memos. Although Diann
        [Wessel] repeated the company line about being an 'equal opportunity
        employer,' this was just lip service, and I don't think she or Barbara
        [Schuster] understand what that means. I know they are hoping that I get
        fed up enough to quit, and Barbara [Schuster] actually asked me if that
        is what I wanted to do after the meeting. I told her 'No,' and I have tried
        to make it clear from day one that I want to work through any problems
        or misunderstandings. I hope you will be able to become involved in this
        situation before it is too late.

                                           -6-
      Please contact me at your first opportunity.

      On Monday, February 25, 2002, Wessel and Schuster terminated Haas. No one
at Kelly contacted Haas regarding her complaint of age discrimination after her
termination. According to Haas, immediately after her termination, Barbara Schuster
assumed her job duties; and later, Haas's position was filled by Michael Nooney,
Cindy Williams, and Peter Jones, who were all younger than Haas.

        Haas filed this age discrimination action in Missouri state court under both the
Age Discrimination in Employment Act ("ADEA") and the Missouri Human Rights
Act. Kelly removed the action to the United States District Court for the Western
District of Missouri. The district court granted summary judgment in favor of Kelly
on Haas's claims of age discrimination and retaliation. The district court held that
Haas could not come forward with sufficient probative evidence of discrimination.
The district court also held that Haas's failed because to present evidence from which
a jury could find that Haas was terminated because of her protected activity and the
timing of her termination was not sufficient to create a jury issue. Haas's remaining
state law claims for assault, battery, conversion, outrageous conduct, and invasion of
privacy were remanded to state court. Haas now seeks reversal of summary judgment
in favor of Kelly.

                                   II. Discussion
      We review the grant or denial of summary judgment de novo, applying the
same standard as the district court and may affirm on grounds supported by the
record. Bechtold v. City of Rosemount, 104 F.3d 1062, 1068 (8th Cir. 1997).
Summary judgment is appropriate where the record shows that no genuine issue as
to any material fact exists and that the moving party is entitled to judgment as a
matter of law. Dorsey v. Pinnacle Automation Co., 278 F.3d 830, 834 (8th Cir. 2002).
A plaintiff may not merely point to unsupported self-serving allegations, but must
substantiate her allegations with sufficient probative evidence that would permit a

                                          -7-
finding in her favor. Wilson v. Int'l Bus. Mach. Corp., 62 F.3d 237, 241 (8th Cir.
1995). "Only disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment." Wells Fargo
Fin. Leasing, Inc. v. LMT Fette, Inc., 382 F.3d 852, 856 (8th Cir. 2004) (quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 348 (1986)). However, "[w]e remain
mindful that summary judgment should seldom be granted in the context of
employment actions, as such actions are inherently fact based." Mayer v. Nextel West
Corp., 318 F.3d 803, 806 (8th Cir. 2003) (citing Keathley v. Ameritech Corp., 187
F.3d 915, 919 (8th Cir. 1999)).

                            A. Age Discrimination Claim
       The ADEA prohibits an employer from terminating an employee because of the
employee's age. 29 U.S.C. § 623(a)(1). Haas presented no direct evidence of
intentional age discrimination, but rather based her claim on circumstantial evidence.
As a result, we apply the McDonnell Douglas analytical framework. Mayer, 318 F.3d
at 806–07; see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04
(1973). The familiar McDonnell Douglas three-part burden-shifting framework
requires that Haas establish a prima facie case of age discrimination. Specifically,
Haas must show that : (1) she was at least 40 years old, (2) she was terminated, (3)
she was meeting Kelly's reasonable expectations at the time of her termination, and
(4) she was replaced by someone substantially younger. See Mayer, 318 F.3d at 807
(citing McDonnell Douglas, 411 U.S. at 802).

      The district court found Haas stated a prima facie case thus creating a
rebuttable presumption of unlawful discrimination.1 Mayer, 318 F.3d at 807 (citing

      1
        Kelly argues that the district court erred in failing to grant summary judgment
in their favor on Haas's prima facie case of age discrimination and argues that Haas
does not meet the third element of her prima facie age discrimination case, i.e. that
Haas failed to meet Kelly's reasonable expectations at the time of her termination. We
disagree. Haas's most recent performance evaluation occurred in April 2000. That

                                         -8-
Kneibert v. Thomson Newspapers, Mich., Inc., 129 F.3d 444, 451–52 (8th Cir. 1997)).
Consequently, Kelly was required to and, according to the district court, did produce
evidence of a legitimate, nondiscriminatory reason for terminating Haas. Mayer, 318
F.3d at 807 (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142
(2000)). Because Kelly met its burden of production, the presumption of unlawful
discrimination disappeared, and Haas had to show Kelly's reason for termination was
a pretext for intentional age discrimination. Mayer, 318 F.3d at 807.

       At this stage, Haas "can avoid summary judgment only if the evidence
considered in its entirety (1) created a fact issue as to whether Kelly's proffered
reasons are pretextual and (2) created a reasonable inference that age was a
determinative factor in the adverse employment decision." Rothmeier v. Inv. Advisers,
Inc., 85 F.3d 1328, 1336–37 (8th Cir. 1996) (emphasis added). The "sole remaining
issue [is] discrimination vel non." Reeves, 530 U.S. at 143 (internal quotation

performance evaluation stated that Haas consistently met the requirements of her job,
and in some areas exceeded those requirements. In that same year, Haas also received
a promotion and a pay increase. However, the facts also establish that in the nine
months following the April 2000 evaluation, significant changes occurred that
appeared to have an adverse affect on Haas's performance. These significant changes
included a new supervisor, the implementation of new sales guidelines, the failure of
Haas to reach her 2001 sales goals, and Haas being placed on PIP. This establishes
genuine issues of material fact and the district court did not err in failing to grant
summary judgment in favor of Kelly on this issue.

       Kelly also argues that the district court erred in failing to rule in its favor on the
issue of whether Haas was replaced by someone substantially younger. Again, there
are genuine issues of material fact on this issue. For example, Haas argues that she
was replaced by Michael Nooney, Cindy Williams, and Peter Jones, who were all
substantially younger than her. Kelly, on the other hand, argues that Schuster, who
is younger than Haas, and Wessel, who is the same age as Haas, performed her duties
before anyone else was hired. The district court did not err in denying summary
judgment in Kelly's favor on this issue.


                                            -9-
omitted). Even though the burden of production shifted to Kelly at the second stage
of the McDonnell Douglas framework, the ultimate burden of persuading the
factfinder of intentional age discrimination rested with Haas at all times. Id.;
Rothmeier, 85 F.3d at 1332 (citing Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S.
248 (1981)).

       The district court ruled that Kelly articulated a legitimate, nondiscriminatory
reason for terminating Haas and that Haas could not show the reason was pretextual
for a true intent to discriminate on the basis of age. We agree with the district court
that Haas has not created a factual dispute that Kelly based her termination upon a
prohibited motive of age discrimination.

         Haas has attempted to prove her age discrimination case by weaving an
intricate factual web. To show discrimination, Haas focused on a note written and put
into Haas's file by Schuster. The note made reference to a conversation between Haas
and Schuster, whereby Haas suggested that Schuster go to a sales call "in one of
. . . [her] short skirts." Haas also argues that Schuster failed to treat Haas in a manner
consistent with Haas's title and failed to pay her a bonus because she was on a PIP,
while another younger employee who was on maternity leave was paid a bonus.
According to Haas, these facts demonstrate age-related tension between Schuster and
Haas. Haas and Schuster clashed, but Haas's evidence does not relate this tension to
Haas's age or to age-based discrimination on the part of Schuster, Wessel or anyone
else at Kelly. At oral argument, counsel for Haas conceded that the only evidence of
age discrimination was Haas's belief that Kelly discriminated against her. "Evidence,
not contentions, avoids summary judgment." Mayer, 318 F.3d at 809.

       In addition to Schuster's note, Haas points to Kelly's failure to provide Haas
with a Performance Action Plan after she received the PIP, failure to properly discuss
the events leading to Haas's act of insubordination before terminating her on February
25, 2002, failure to discuss or investigate Haas's claims of age discrimination, and

                                          -10-
failure to inform Kelly's human resources department of Haas's claims of
discrimination before terminating Haas. Haas maintains that these failures to follow
company policy further support her claim that Kelly's reasons for terminating Haas
were illegitimate and that Haas's firing was not routine, but in fact intentional age
discrimination. We do not "sit as a super-personnel department . . . [and] second-
guess[] . . . business decisions." Mayer, 318 F.3d at 810. Kelly "can certainly choose
how to run its business," including not to follow its own personnel policies regarding
termination of an employee or handling claims of discrimination, "as long as it does
not unlawfully discriminate in doing so." Id. There is no evidence creating a
reasonable inference that age was a determinative factor in Haas's termination. The
fact that Kelly may have failed to follow human resources policy does not create such
an inference. We affirm the district court's summary judgment order on Haas's age-
discrimination claim.

                                   B. Retaliation Claim
        Haas also appeals the district court's grant of summary judgment on her claim
of retaliation. A claim for retaliation is not based upon age discrimination, but instead
upon an employer's actions taken to punish an employee who makes a claim of
discrimination. "To establish a prima facie case of retaliation, . . . [Haas] must show
that she participated in a protected activity, that . . . [Kelly] took adverse employment
action against her, and that a [causal] connection exists between the two." Herrero
v. St. Louis Univ. Hosp., 109 F.3d 481, 485 (8th Cir. 1997). Neither party disputes
that Haas's complaints stating her concerns about possible age discrimination
constituted protected activities and that Kelly took an adverse employment action
against her. However, the parties disagree whether there is a causal connection
between Haas's complaints of age discrimination and her termination. Calder v. TCI
Cablevision of Missouri, Inc., 298 F.3d 723, 731 (8th Cir. 2002).

     Haas relies heavily upon the temporal connection between her protected
conduct and her termination. The timing of Haas's termination alone does not, as a

                                          -11-
matter of law, carry her burden. We have repeatedly stated that "[g]enerally, more
than a temporal connection . . . is required to present a genuine factual issue on
retaliation . . . [and] recent cases have . . . made clear that a 'mere coincidence of
timing' can rarely be sufficient to establish a submissible case of retaliatory
discharge." Kipp v. Missouri Highway and Transp. Comm'n, 280 F.3d 893, 897 (8th
Cir. 2002); see also Feltmann v. Sieben, 108 F.3d 970, 977 (8th Cir. 1997); Nelson
v. J.C. Penney Co., Inc., 75 F.3d 343, 346–47 (8th Cir. 1996); Cram v. Lamson and
Sessions Co., 49 F.3d 466, 474 (8th Cir. 1995). However, the timing of the
termination can be close enough to establish causation in a prima facie case. Peterson
v. Scott County, No. 04-2531, 2005 U.S. App. LEXIS 7891, at *19 (8th Cir. May 6,
2005).


       Kelly contends it terminated Haas because she acted insubordinately by not
returning to work when so instructed which caused Haas to miss a meeting. Despite
this stance, Kelly agrees that it is disputed whether Haas was required to telephone
or return to the office after her doctor's appointment concluded. Moreover, there are
issues of fact as to whether Haas was given an opportunity to explain why she failed
to call or return to work. Wessel's and Schuster's authority to fire Haas was
conditioned on Haas receiving such an opportunity. Finally, there is also evidence in
the record that the decision to fire Haas occurred before she filed her claims of
discrimination. Given these substantial factual disputes, we hold genuine and material
factual issues remain for a jury to resolve. Summary judgment in favor of Kelly on
the issue of retaliation was therefore improper.


                                   III. Conclusion
      Summary judgment in favor of Kelly on Haas's age discrimination claim is
affirmed. Summary judgment in favor of Kelly on Haas's retaliation claim is reversed.
The case is remanded to the district court for further proceedings.


                                        -12-
COLLOTON, Circuit Judge, concurring in part and dissenting in part.

       I agree that the district court correctly granted summary judgment in favor of
Kelly Services, Inc., as to Sonya Haas’s claim alleging age discrimination. I also
believe the district court was correct to grant summary judgment on Haas’s claim
alleging unlawful retaliation for protected activity, and I would thus affirm the
judgment of the district court.

       The court rightly explains that the mere temporal connection between Haas’s
complaint of age discrimination and her termination by Kelly Services is insufficient
to establish a submissible case of unlawful retaliation by the employer. That general
rule is particularly important in a case like this one, where Kelly Services had
identified Haas as an underperforming employee, and placed her on a Performance
Improvement Plan as a step toward potential termination, before Haas essentially
created the temporal proximity by making what the court agrees is a meritless claim
of age discrimination. If the rule on temporal proximity were otherwise, then a
substandard employee, on the verge of termination for poor performance, could
effectively inhibit a well-deserved discharge merely by filing a discrimination
complaint. Cf. Mesnick v. Gen. Elec. Co., 950 F.2d 816, 828 (1st Cir. 1991).

       The court nonetheless holds that Haas is entitled to a jury trial on her claim of
unlawful retaliation because of three factual disputes concerning her termination,
which Kelly Services asserts was based on poor performance and insubordination.
The first dispute – whether Haas was required to telephone or return to the office after
her doctor’s appointment on February 22 – might warrant a jury trial if the question
before us was whether Kelly Services established insubordination by Haas on
February 22. Kelly Services asserts that Haas had been given a cell phone number
and a home phone number of a supervisor and instructions to contact her directly
regarding any time off requests or late arrivals, and that Haas’s failure to do so for
more than two days after receiving messages from Kelly Services on February 22

                                         -13-
constituted insubordination. Haas claims that she was not required to return
telephone calls because she did not receive the messages until after 5 p.m. on a
Friday. Even were this narrow question resolved in favor of Haas, the fact that she
might reasonably have believed she could avoid returning telephone calls over a
weekend does not tend to prove that Kelly Services acted with a retaliatory motive.
To prove unlawful retaliation, Haas must show at a minimum not only that Kelly
Services erred in finding that Haas was insubordinate, but that the employees who
terminated her did not really believe that Haas was insubordinate. Scroggins v. Univ.
of Minn., 221 F.3d 1042, 1045 (8th Cir. 2000). The court identifies no evidence to
support this additional inference.

       The second asserted material factual dispute – whether Haas was given an
opportunity to explain why she failed to call or return to work – suffers from a similar
deficiency. Haas has produced no evidence to contradict the testimony of Kelly
Services supervisors that they acted on the belief that Haas should have returned their
numerous telephone calls at some time on Friday or over the weekend by calling a
supervisor’s cell phone or home phone, as she had been instructed to do after a
previous communication problem. And even if the Kelly Services supervisors did
knowingly fail to follow company policy when they terminated Haas, the court
provides the answer to this contention in rejecting Haas’s comparable argument with
respect to her claim of age discrimination: “Kelly ‘can certainly choose how to run
its business,’ including not to follow its own personnel policies regarding termination
of an employee or handling claims of discrimination, ‘as long as it does not
unlawfully discriminate in doing so.’” Ante at 11 (quoting Mayer v. Nextel West
Corp., 318 F.3d 803, 810 (8th Cir. 2003)).

      The final asserted material dispute – that there is “evidence in the record that
the decision to fire Haas occurred before she filed her claims of discrimination” –
does not support Haas’s claim. If Kelly Services had decided to terminate Haas
before Haas complained of age discrimination, then the decision to fire Haas

                                         -14-
obviously was not made in retaliation for Haas’s later complaint of age
discrimination. Proof that Haas’s termination was predetermined might demonstrate
that she was not really fired as a result of insubordination on February 22, but it
would not support a claim of unlawful retaliation.

       The record shows scant evidence, other than temporal proximity between
Haas’s meritless complaint of age discrimination and her termination, to support a
prima facie case of unlawful retaliatory discharge. I agree with the district court,
moreover, that even assuming the existence of a prima facie case, Haas has not
presented evidence that tends to establish that the employer’s stated reasons for
terminating Haas were both false and a pretext for illegal retaliation. As the district
court observed in rejecting the alleged disputes of material fact advanced by Haas in
response to the motion for summary judgment:

      Several of these matters have no bearing on creating a jury question on
      the issue of retaliatory animus, and, in fact, only relate to retaliation
      because Haas contends they are related to retaliation. Compare Mayer
      v. Nextel West Corp., supra, 318 F.3d at 809 (“Evidence, not
      contentions, avoids summary judgment.”). For instance, Haas contends
      that Wessel and Schuster’s retaliatory motive was so strong that they
      could not even wait until the scheduled PIP review date of February 28
      to get rid of Haas. While it is true that Haas was terminated prior to
      February 28, the evidence suggests that termination occurred when it did
      because of Haas’ insubordination. There is no evidence to suggest that
      the date of termination was “moved up” because of illegal retaliation.

      For these reasons, I would affirm the judgment of the district court, and I
respectfully dissent from the court’s decision to remand the case for further
proceedings.
                       ______________________________




                                         -15-